VERNIERO, J.,
dissenting.
The Court holds that Joseph M. Knowles (plaintiff) has satisfied the threshold for recovery of non-economic damages against a public entity under the Tort Claims Act, N.J.S.A. 59:1-1 to 12-3 (the Act). In so doing, it concludes that plaintiffs asserted injuries resemble those experienced by the successful claimants in Kahrar v. Borough of Wallington, 171 N.J. 3, 791 A.2d 197 (2002), and Gilhooley v. County of Union, 164 N.J. 533, 753 A.2d 1137 (2000). I dissented in those two cases and likewise would do so here, assuming that the facts of this case were similar to those found in Kahrar and Gilhooley.
*336More importantly, however, I do not believe that the three cases resemble each other. Rather, I find that plaintiffs injuries are comparable to those sustained by the claimant in Brooks v. Odom, 150 N.J. 395, 696 A.2d 619 (1997). The Brooks claimant suffered from stiffness, muscle spasms, dizziness, decreased range of motion in her neck, and post-traumatic headaches. Id. at 398-400, 696 A.2d 619. In addition, the claimant experienced “severe lower back pain that radiate[d] into her left leg” and had “difficulty in performing household chores, including vacuuming, carrying groceries, or other activities that require[d] lifting or bending.” Id. at 400, 696 A.2d 619. Notwithstanding those conditions, the Court affirmed the grant of summary judgment in the public entity’s favor. In so doing, we accepted that the claimant “experience[d] pain and that the limitation of motion in her neck and back [was] permanent.” Id. at 406, 696 A.2d 619.
In this case, plaintiff sustained injuries to his back and neck. As a result, he complains of headaches, neck and back pain, and numbness in his left leg. Plaintiff asserts that those symptoms have disturbed his sleep and hampered his ability to play sports, complete household projects, stand or sit for extended periods, and engage in lengthy walks. Although no doubt significant from plaintiffs perspective, his injuries do not satisfy the Act’s high threshold for recovery. Plaintiffs circumstances are similar to those encountered by the Brooks claimant and, therefore, warrant the same result. Without an award for non-economic damages, plaintiff still would be entitled to economic damages consistent with the Act’s two-tier approach. See Kahrar, supra, 171 N.J. at 26, 791 A.2d 197 (Verniero, J., dissenting) (explaining how “Act distinguishes between economic and non-economic damages, making claims for the latter more difficult to sustain”).
Regarding the Act’s approach, I previously have recited the statute’s history and purpose, id. at 16-20, 791 A.2d 197 (Verniero, J., dissenting), and need not repeat that discussion here. Suffice it to say that the Legislature intended an elevated threshold for recovery of non-economic damages such as pain and suffering to *337protect “the public coffers.” Brooks, supra, 150 N.J. at 402, 696 A.2d 619. That the Legislature would so act is consistent with the notion that such damages, by their nature, are more subjective and less certain than economic damages. See Comment, N.J.S.A. 59:9-2 (describing pain and suffering as “non-objective” type of damage); Ayers v. Jackson Township, 106 N.J. 557, 571, 525 A.2d 287 (1987) (explaining that “Act’s ban against recovery of damages for ‘pain and suffering resulting from any injur/ is intended to apply to the intangible, subjective feelings of discomfort that are associated with personal injuries”).
The Court appears to center its analysis on the extent to which a claimant may complete normal tasks rather than on whether there has been “a permanent loss of the use of a bodily function that is substantial.” Brooks, supra, 150 N.J. at 406, 696 A.2d 619 (emphasis added). That type of analytical framework risks lowering the Act’s bar to recovery in a manner not intended by lawmakers. In sum, I continue to believe that Brooks reflects an accurate reading of the Act, and I agree with the public entity in this ease that plaintiffs claim is like the one in Brooks. Accordingly, I respectfully dissent and would affirm the judgment of the Appellate Division.
For reversal and remandment — Chief Justice PORITZ and Justices COLEMAN, LONG, LaVECCHIA, ZAZZALI, and ALBIN — 6.
For affirmance — Justice VERNIERO — 1.